Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 1 of 13 Page ID #:228




    1
    2
    3
    4
    5
    6
    7
    8
    9
                              UNITED STATES DISTRICT COURT
  10
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
        JUAN JOSE BERMUDEZ,                             Case No. 5:20-CV-438 JGB (SHKx)
  13                                                    [Honorable Jesus G. Bernal]
                     Plaintiff,
  14
              v.
  15                                                    [PROPOSED] PROTECTIVE
     COUNTY OF SAN BERNARDINO, M.                       ORDER
  16 IZQULERDO (#F2753), N. SOUSA
     (#D2875)   and  DOES     1-10,
  17 INCLUSIVE,
  18                 Defendant.
  19
  20
              PURSUANT TO THE STIPULATION OF THE PARTIES (“Stipulation
  21
        for Entry of Protective Order re Confidential Documents”), and pursuant to the
  22
        Court’s inherent and statutory authority, including but not limited to the Court’s
  23
        authority under the applicable Federal Rules of Civil Procedure and the United States
  24
        District Court, Central District of California Local Rules; after due consideration of
  25
        all of the relevant pleadings, papers, and records in this action; and upon such other
  26
        evidence or argument as was presented to the Court; Good Cause appearing therefor,
  27
        and in furtherance of the interests of justice,
  28

                                                    1
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 2 of 13 Page ID #:229




    1        IT IS HEREBY ORDERED that:
    2        A.     PURPOSES AND LIMITATIONS
    3        Discovery in this action is likely to involve production of confidential,
    4 proprietary, or private information for which special protection from public disclosure
    5 and from use for any purpose other than prosecuting this litigation may be warranted.
    6 Accordingly, the parties hereby stipulate to and petition the Court to enter the
    7 following Stipulated Protective Order. The parties acknowledge that this Order does
    8 not confer blanket protections on all disclosures or responses to discovery and that the
    9 protection it affords from public disclosure and use extends only to the limited
  10 information or items that are entitled to confidential treatment under the applicable
  11 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
  12 that this Stipulated Protective Order does not entitle them to file confidential
  13 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  14 followed and the standards that will be applied when a party seeks permission from
  15 the court to file material under seal.
  16         B.     GOOD CAUSE STATEMENT
  17         This action is likely to involve confidential peace officer personnel file
  18 documents, plaintiff’s medical records, as well as personal identifying information of
  19 third party witnesses (i.e. addresses, telephone numbers, etc.), for which special
  20 protection from public disclosure and from use for any purpose other than prosecution
  21 of this action is warranted.       Such confidential and proprietary materials and
  22 information consist of, among other things, personnel file information; plaintiff’s
  23 confidential medical and/or psychotherapeutic treatment information; and personal
  24 identifying information of any third party witnesses, otherwise generally unavailable
  25 to the public, or which may be privileged or otherwise protected from disclosure under
  26 state or federal statutes, court rules, case decisions, or common law.
  27         Accordingly, to expedite the flow of information, to facilitate the prompt
  28 resolution of disputes over confidentiality of discovery materials, to adequately

                                                 2
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 3 of 13 Page ID #:230




    1 protect information the parties are entitled to keep confidential, to ensure that the
    2 parties are permitted reasonable necessary uses of such material in preparation for and
    3 in the conduct of trial, to address their handling at the end of the litigation, and serve
    4 the ends of justice, a protective order for such information is justified in this matter.
    5 It is the intent of the parties that information will not be designated as confidential for
    6 tactical reasons and that nothing be so designated without a good faith belief that it
    7 has been maintained in a confidential, non-public manner, and there is good cause
    8 why it should not be part of the public record of this case.
    9         2.    DEFINITIONS
  10          2.1   Action: this pending federal law suit.
  11          2.2   Challenging Party: a Party or Non-Party that challenges the
  12 designation of information or items under this Order.
  13          2.3   “CONFIDENTIAL” Information or Items: information (regardless of
  14 how it is generated, stored or maintained) or tangible things that qualify for protection
  15 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  16 Statement.
  17          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
  18 their support staff).
  19          2.5   Designating Party: a Party or Non-Party that designates information or
  20 items that it produces in disclosures or in responses to discovery as
  21 “CONFIDENTIAL.”
  22          2.6   Disclosure or Discovery Material: all items or information, regardless
  23 of the medium or manner in which it is generated, stored, or maintained (including,
  24 among other things, testimony, transcripts, and tangible things), that are produced or
  25 generated in disclosures or responses to discovery in this matter.
  26          2.7   Expert: a person with specialized knowledge or experience in a matter
  27 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  28 expert witness or as a consultant in this Action.

                                                   3
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 4 of 13 Page ID #:231




    1        2.8    House Counsel: attorneys who are employees of a party to this Action.
    2 House Counsel does not include Outside Counsel of Record or any other outside
    3 counsel.
    4        2.9    Non-Party: any natural person, partnership, corporation, association, or
    5 other legal entity not named as a Party to this action.
    6        2.10 Outside Counsel of Record: attorneys who are not employees of a party
    7 to this Action but are retained to represent or advise a party to this Action and have
    8 appeared in this Action on behalf of that party or are affiliated with a law firm which
    9 has appeared on behalf of that party, and includes support staff.
  10         2.11 Party: any party to this Action, including all of its officers, directors,
  11 employees, consultants, retained experts, and Outside Counsel of Record (and their
  12 support staffs).
  13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  14 Discovery Material in this Action.
  15         2.13 Professional Vendors: persons or entities that provide litigation support
  16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  17 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  18 their employees and subcontractors.
  19         2.14 Protected Material: any Disclosure or Discovery Material that is
  20 designated as “CONFIDENTIAL.”
  21         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  22 from a Producing Party.
  23         3.     SCOPE
  24         The protections conferred by this Stipulation and Order cover not only Protected
  25 Material (as defined above), but also (1) any information copied or extracted from
  26 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  27 Material; and (3) any testimony, conversations, or presentations by Parties or their
  28 Counsel that might reveal Protected Material.

                                                  4
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 5 of 13 Page ID #:232




    1         Any use of Protected Material at trial shall be governed by the orders of the trial
    2 judge. This Order does not govern the use of Protected Material at trial.
    3         4.     DURATION
    4         Even after final disposition of this litigation, the confidentiality obligations
    5 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
    6 in writing or a court order otherwise directs. Final disposition shall be deemed to be
    7 the later of (1) dismissal of all claims and defenses in this Action, with or without
    8 prejudice; and (2) final judgment herein after the completion and exhaustion of all
    9 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
  10 for filing any motions or applications for extension of time pursuant to applicable law.
  11          5.     DESIGNATING PROTECTED MATERIAL
  12          5.1    Exercise of Restraint and Care in Designating Material for Protection.
  13 Each Party or Non-Party that designates information or items for protection under this
  14 Order must take care to limit any such designation to specific material that qualifies
  15 under the appropriate standards. The Designating Party must designate for protection
  16 only those parts of material, documents, items, or oral or written communications that
  17 qualify so that other portions of the material, documents, items, or communications for
  18 which protection is not warranted are not swept unjustifiably within the ambit of this
  19 Order.
  20          Mass, indiscriminate, or routinized designations are prohibited. Designations
  21 that are shown to be clearly unjustified or that have been made for an improper purpose
  22 (e.g., to unnecessarily encumber the case development process or to impose
  23 unnecessary expenses and burdens on other parties) may expose the Designating Party
  24 to sanctions.
  25 If it comes to a Designating Party’s attention that information or items that it
  26 designated for protection do not qualify for protection, that Designating Party must
  27 promptly notify all other Parties that it is withdrawing the inapplicable designation.
  28          5.2    Manner and Timing of Designations. Except as otherwise provided in

                                                   5
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 6 of 13 Page ID #:233




    1 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    2 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    3 under this Order must be clearly so designated before the material is disclosed or
    4 produced.
    5        Designation in conformity with this Order requires:
    6        (a)   for information in documentary form (e.g., paper or electronic
    7 documents, but excluding transcripts of depositions or other pretrial or trial
    8 proceedings), that the Producing Party affix at a minimum, the legend
    9 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  10 contains protected material. If only a portion or portions of the material on a page
  11 qualifies for protection, the Producing Party also must clearly identify the protected
  12 portion(s) (e.g., by making appropriate markings in the margins).
  13         A Party or Non-Party that makes original documents available for inspection
  14 need not designate them for protection until after the inspecting Party has indicated
  15 which documents it would like copied and produced. During the inspection and before
  16 the designation, all of the material made available for inspection shall be deemed
  17 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  18 copied and produced, the Producing Party must determine which documents, or
  19 portions thereof, qualify for protection under this Order. Then, before producing the
  20 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
  21 to each page that contains Protected Material. If only a portion or portions of the
  22 material on a page qualifies for protection, the Producing Party also must clearly
  23 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
  24         (b)   for testimony given in depositions that the Designating Party identify the
  25 Disclosure or Discovery Material on the record, before the close of the deposition all
  26 protected testimony.
  27         (c)   for information produced in some form other than documentary and for
  28 any other tangible items, that the Producing Party affix in a prominent place on the

                                                 6
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 7 of 13 Page ID #:234




    1 exterior of the container or containers in which the information is stored the legend
    2 “CONFIDENTIAL.” If only a portion or portions of the information warrants
    3 protection, the Producing Party, to the extent practicable, shall identify the protected
    4 portion(s).
    5        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
    6 failure to designate qualified information or items does not, standing alone, waive the
    7 Designating Party’s right to secure protection under this Order for such material. Upon
    8 timely correction of a designation, the Receiving Party must make reasonable efforts
    9 to assure that the material is treated in accordance with the provisions of this Order.
  10         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  11         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  12 designation of confidentiality at any time that is consistent with the Court’s Scheduling
  13 Order and associated deadlines.
  14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  15 resolution process under Local Rule 37.1 et seq.
  16         6.3    The burden of persuasion in any such challenge proceeding shall be on
  17 the Designating Party. Frivolous challenges, and those made for an improper purpose
  18 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  19 expose the Challenging Party to sanctions. Unless the Designating Party has waived
  20 or withdrawn the confidentiality designation, all parties shall continue to afford the
  21 material in question the level of protection to which it is entitled under the Producing
  22 Party’s designation until the Court rules on the challenge.
  23         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
  24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  25 disclosed or produced by another Party or by a Non-Party in connection with this
  26 Action only for prosecuting, defending, or attempting to settle this Action. Such
  27 Protected Material may be disclosed only to the categories of persons and under the
  28 conditions described in this Order. When the Action has been terminated, a Receiving

                                                  7
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 8 of 13 Page ID #:235




    1 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
    2        Protected Material must be stored and maintained by a Receiving Party at a
    3 location and in a secure manner that ensures that access is limited to the persons
    4 authorized under this Order.
    5        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
    6 otherwise ordered by the court or permitted in writing by the Designating Party, a
    7 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
    8 only to:
    9        (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
  10 as employees of said Outside Counsel of Record to whom it is reasonably necessary
  11 to disclose the information for this Action;
  12         (b)   the officers, directors, and employees (including House Counsel) of the
  13 Receiving Party to whom disclosure is reasonably necessary for this Action;
  14         (c)   Experts (as defined in this Order) of the Receiving Party to whom
  15 disclosure is reasonably necessary for this Action and who have signed the
  16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  17         (d)   the court and its personnel;
  18         (e)   court reporters and their staff;
  19         (f)   professional jury or trial consultants, mock jurors, and Professional
  20 Vendors to whom disclosure is reasonably necessary for this Action and who have
  21 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22         (g)   the author or recipient of a document containing the information or a
  23 custodian or other person who otherwise possessed or knew the information;
  24         (h)   in preparation for and during their depositions, witnesses, and attorneys
  25 for witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
  26 the deposing party requests that the witness sign the form attached as Exhibit A hereto;
  27 and (2) they will not be permitted to keep any confidential information unless they
  28 sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

                                                  8
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 9 of 13 Page ID #:236




    1 otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
    2 deposition testimony or exhibits to depositions that reveal Protected Material may be
    3 separately bound by the court reporter and may not be disclosed to anyone except as
    4 permitted under this Stipulated Protective Order; and
    5        (i)    any mediator or settlement officer, and their supporting personnel,
    6 mutually agreed upon by any of the parties engaged in settlement discussions.
    7        8.     PROTECTED         MATERIAL        SUBPOENAED          OR     ORDERED
    8 PRODUCED IN OTHER LITIGATION
    9        If a Party is served with a subpoena or a court order issued in other litigation
  10 that compels disclosure of any information or items designated in this Action as
  11 “CONFIDENTIAL,” that Party must:
  12         (a)    promptly notify in writing the Designating Party. Such notification shall
  13 include a copy of the subpoena or court order;
  14         (b)    promptly notify in writing the party who caused the subpoena or order to
  15 issue in the other litigation that some or all of the material covered by the subpoena or
  16 order is subject to this Protective Order. Such notification shall include a copy of this
  17 Stipulated Protective Order; and
  18         (c)    cooperate with respect to all reasonable procedures sought to be pursued
  19 by the Designating Party whose Protected Material may be affected.
  20         If the Designating Party timely seeks a protective order, the Party served with
  21 the subpoena or court order shall not produce any information designated in this action
  22 as “CONFIDENTIAL” before a determination by the court from which the subpoena
  23 or order issued, unless the Party has obtained the Designating Party’s permission. The
  24 Designating Party shall bear the burden and expense of seeking protection in that court
  25 of its confidential material and nothing in these provisions should be construed as
  26 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  27 directive from another court.
  28         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

                                                 9
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 10 of 13 Page ID #:237




    1 PRODUCED IN THIS LITIGATION
    2         (a)    The terms of this Order are applicable to information produced by a Non-
    3 Party in this Action and designated as “CONFIDENTIAL.” Such information
    4 produced by Non-Parties in connection with this litigation is protected by the remedies
    5 and relief provided by this Order. Nothing in these provisions should be construed as
    6 prohibiting a Non-Party from seeking additional protections.
    7         (b)    In the event that a Party is required, by a valid discovery request, to
    8 produce a Non-Party’s confidential information in its possession, and the Party is
    9 subject to an agreement with the Non-Party not to produce the Non-Party’s
   10 confidential information, then the Party shall:
   11         (1)    promptly notify in writing the Requesting Party and the Non-Party that
   12 some or all of the information requested is subject to a confidentiality agreement with
   13 a Non-Party;
   14         (2)    promptly provide the Non-Party with a copy of the Stipulated Protective
   15 Order in this Action, the relevant discovery request(s), and a reasonably specific
   16 description of the information requested; and
   17         (3)    make the information requested available for inspection by the Non-
   18 Party, if requested.
   19         (c)    If the Non-Party fails to seek a protective order from this court within 14
   20 days of receiving the notice and accompanying information, the Receiving Party may
   21 produce the Non-Party’s confidential information responsive to the discovery request.
   22 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
   23 any information in its possession or control that is subject to the confidentiality
   24 agreement with the Non-Party before a determination by the court. Absent a court
   25 order to the contrary, the Non-Party shall bear the burden and expense of seeking
   26 protection in this court of its Protected Material.
   27         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   28         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

                                                  10
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 11 of 13 Page ID #:238




    1 Protected Material to any person or in any circumstance not authorized under this
    2 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    3 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    4 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    5 persons to whom unauthorized disclosures were made of all the terms of this Order,
    6 and (d) request such person or persons to execute the “Acknowledgment and
    7 Agreement to Be Bound” that is attached hereto as Exhibit A.
    8        11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    9 PROTECTED MATERIAL
   10        When a Producing Party gives notice to Receiving Parties that certain
   11 inadvertently produced material is subject to a claim of privilege or other protection,
   12 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   13 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   14 may be established in an e-discovery order that provides for production without prior
   15 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   16 parties reach an agreement on the effect of disclosure of a communication or
   17 information covered by the attorney-client privilege or work product protection, the
   18 parties may incorporate their agreement in the stipulated protective order submitted to
   19 the court.
   20        12.    MISCELLANEOUS
   21        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   22 person to seek its modification by the Court in the future.
   23        12.2 Right to Assert Other Objections. By stipulating to the entry of this
   24 Protective Order no Party waives any right it otherwise would have to object to
   25 disclosing or producing any information or item on any ground not addressed in this
   26 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   27 ground to use in evidence of any of the material covered by this Protective Order.
   28        12.3 Filing Protected Material. A Party that seeks to file under seal any

                                                 11
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 12 of 13 Page ID #:239




    1 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    2 only be filed under seal pursuant to a court order authorizing the sealing of the specific
    3 Protected Material at issue. If a Party's request to file Protected Material under seal is
    4 denied by the court, then the Receiving Party may file the information in the public
    5 record unless otherwise instructed by the court.
    6         13.    FINAL DISPOSITION
    7         After the final disposition of this Action, as defined in paragraph 4, within 60
    8 days of a written request by the Designating Party, each Receiving Party must return
    9 all Protected Material to the Producing Party or destroy such material. As used in this
   10 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   11 summaries, and any other format reproducing or capturing any of the Protected
   12 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
   13 must submit a written certification to the Producing Party (and, if not the same person
   14 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
   15 category, where appropriate) all the Protected Material that was returned or destroyed
   16 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
   17 compilations, summaries or any other format reproducing or capturing any of the
   18 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
   19 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
   20 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
   21 attorney work product, and consultant and expert work product, even if such materials
   22 contain Protected Material. Any such archival copies that contain or constitute
   23 Protected Material remain subject to this Protective Order as set forth in Section 4
   24 (DURATION).
   25 ///
   26 ///
   27 ///
   28

                                                  12
Case 5:20-cv-00438-JGB-SHK Document 28 Filed 11/20/20 Page 13 of 13 Page ID #:240




    1
    2        14. Any violation of this Order may be punished by any and all appropriate
    3 measures including, without limitation, contempt proceedings and/or monetary
    4 sanctions.
    5        The provisions of the parties’ Stipulation and this Protective Order shall be in
    6 effect until further Order of the Court.
    7        IT IS SO ORDERED.
                       20 2020
    8 DATED: November ___,                 UNITED STATES DISTRICT COURT,
                                           CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11                                      By:
   12                                             Hon. Shashi H. Kewalramani
   13                                            U.S. MAGISTRATE JUDGE

   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 13
